 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EFRAIN MUNOZ, et al., individually and            No. 1:08-cv-00759-DAD-BAM
      on behalf of all others similarly situated,
12
                         Plaintiffs,
13                                                      ORDER REQUIRING SUPPLEMENTAL
              v.                                        BRIEFING
14
      PHH Corporation, et al.,
15
                         Defendants.
16

17

18           In connection with the various motions still under submission for decision before the

19   undersigned and in order to assist the court in issuing its order resolving those motions, the parties

20   are directed to provide supplemental briefing addressing the following questions:

21           1.     Whether either party is relying upon the deposition of Timothy J. Riddiough, dated

22                  August 11, 2016 (Doc. No. 350-2 at 64–110), the “Expert Report of Timothy J.

23                  Riddiough, Ph.D.,” dated June 24, 2016 (id. at 112–151), and/or the “Rebuttal

24                  Expert Report of Timothy J. Riddiough, Ph.D.,” dated July 22, 2016 (id. at 153–

25                  184) in support of or in opposition to either parties’ motion for summary judgment

26                  (Doc. Nos. 340, 342) such that the court may properly consider that evidence in

27                  resolving the pending cross-motions for summary judgment; and

28   /////
                                                        1
 1          2.      Whether, in resolving those same motions, the court should give any weight to the

 2                  evidence submitted in the form of reports prepared by Milliman, Inc. (Doc. No.

 3                  342-4 at 13–123) in light of defendant’s stated position that the analysis contained

 4                  in those reports “is no longer necessary” to resolving the relevant cause of action.

 5                  (Doc. No. 342-1 at 10.)

 6          Defendant shall file a brief responding to these questions within fourteen days from the

 7   date of service of this order, after which plaintiff shall have seven days to file a brief in response.

 8   Each parties’ supplemental briefing is limited to no more than ten pages in length.

 9   IT IS SO ORDERED.
10
        Dated:     August 29, 2019
11                                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
